Title: To John Adams from George Cabot, 29 September 1798
From: Cabot, George
To: Adams, John


Private
Dear Sir
Brookline Sept. 29.1798

A sincere desire to prevent a possible embarrassment to the administration of our government, & to see preserved entire that influence by which alone the honor & independence of our nation can be maintained, has induced me to trouble you with my thoughts at this time.
When the appointments of Major Generals were first known it was readily perceived that the order in which they were made naturally determined their rank, & it was seen with infinite satisfaction, by the most zealous friends of our Country, that the actual arrangement was in the highest degree propitious to the security and welfare of the United States.
Among the many respectable persons whose opinions were early disclosed to me there was not one who did not applaud the Executive for having happily united in the military service the greatest weight of character with the greatest powers of genius & talents in a manner perfectly adapted to the present exigency and to future contingencies; but this excellent disposition so much approved by one sort of men cou’d not please men of another sort who eagerly seized an opportunity to disturb it by suggesting that Genl. Knox wou’d be disgraced if he served in a station subordinate to Coll. Hamilton—few men are strong enough to resist an attack of this kind if they possess a common portion of vanity or ambition, & yet I believe that Genl. Knox’s own consciousness of the vast superiority of his Rival co-operating with a natural good temper wou’d have produced his final acquiescence if he had been left wholly to himself; but he was not—On the contrary he was stimulated to declare his discontents, which he did pretty soon in whispers among his friends—Even here he might have stopped if he had been countenanced only by those who reprobate all the measures of the Executive, but he soon saw himself supported by Genl. Lincoln in a manner more decisive than is usual for him of late years to support any political opinions.
The feelings of Genl. Knox were so natural that if they do not justify his conduct they at least explain it, but I confess my own reflections still leave me at some loss for the motives of Genl. Lincoln.—It was at first insisted on that as Genl. Knox cou’d not, consistently with his honor, serve in a Station below Coll. Hamilton it must be presumed that the appointments were not made in the order they appeared.—But the fact being ascertained it was then contended that the priority of order gave no priority of Rank in appointments made on the same day—This doctrine I believe is new both at the seat of Government & here and it wou’d seem to me if it were admitted wou’d have the absurd effect of destroying all claims to priority of Rank among Persons appointed on the same day & who had not been officers before. I do not recollect ever to have heard it denied until now that the priority in the order of appointments on the same day settled the rank as decisively as a priority of years—Such were the ideas which prevailed in the Senate at the time of the Naval appointments in 94 & such they continue, for I am informed that in the late Session the question was started, & the concurrence of the Senate with the nominations of all the Major Generals except that of Col. Hamilton wou’d have been postponed for a day to prevent doubts as to his Rank, but that the perfect conviction of his Rank being secured by a prior nomination by the President & a prior concurrence of the Senate rendered the postponement unnecessary. But it is said there is a rule which governs this case & which was established in our Revn war; there is I am told a Resolve which declares that in Elections made on the same day of Officers to the same rank the priority shall be determined by the Rank held previous to the Election—This was I believe a special provision for a particular description of persons designated by the Resolve—There is however another Resolve which is general & which provides, according to what seems reasonable without any positive rule, that in Elections on the same day the order of Rank shall follow the order of the Elections; if therefore either of these obsolete Resolves be applicable (which is at best doubtful) it wou’d seem natural to take the latter which is general & was intended for all New Officers, as all those must be consider’d who are private citizens & out of all office at the time of appointment.—I recollect there were some occasions in which pains were taken to accommodate the pretensions of Gentlemen founded on these antiquated titles, but I think they were always treated as mere matters of discretion & never admitted as rightful claims, & I am sorry to add that in my assertion the attention which has been given them in many instances has been very prejudicial to the public service.—& I do not see, if the opinions of Generals Lincoln & Knox are correct, why other Officers of the former army now employed must not be elevated above Pinckney Hamilton & Lee and thus the whole line of new appointments be deranged & broken up, an Evil which I think the country wou’d deplore as great in the extreme.—I wou’d not venture to say what is the opinion of the most enlightend men through New England concerning the character of every individual of the Major Generals, but on the comparative merits & talents of Hamilton and Knox I am well persuaded there is a remarkable uniformity of sentiment in favor of the former.—
It has been intimated to me repeatedly that Genl. Knox’s friends cherished a hope that the President wou’d listen to his demands & might be persuaded to favor them. If there is an expectation of this kind I have presumed it might be useful to be apprised of it & I indulge the belief that my motives for offering this notice will be so justly appretiated as to render an apology unnecessary.
I am Dear Sir with every sentiment / of unfeigned respect & attachment / your most obt. & faithful servant
George Cabot